              Case 6:19-cv-00044-ADA Document 2 Filed 02/08/19 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

 ESW HOLDINGS, INC.                               §
                                                  §
      Plaintiff,                                  §
                                                        CIVIL ACTION NO.: 6:19-CV-00044
                                                  §
 v.                                               §
                                                        JURY TRIAL DEMANDED
                                                  §
 ROKU, INC.                                       §
                                                        PATENT CASE
                                                  §
      Defendant.                                  §
                                                  §

              PLAINTIFF’S RULE 7.1 CORPORATE DISCLOSURE STATEMENT

         Plaintiff ESW Holdings, Inc. (“ESW”), by and through its counsel, pursuant to Fed. R. Civ.

P. 7.1, hereby discloses that:

         1.        ESW is a nongovernmental corporate party in the above-captioned action.

         2.        No corporation owns ten-percent (10%) or more of ESW’s stock.



Date: February 8, 2019                         Respectfully submitted,


                                               PILLSBURY WINTHROP SHAW PITTMAN
                                               LLP

                                               /s/ Conor M. Civins
                                               Conor M. Civins
                                               Texas Bar No. 24040693
                                               conor.civins@pillsburylaw.com
                                               Michael Chibib
                                               Texas Bar No. 00793497
                                               michael.chibib@pillsburylaw.com
                                               401 Congress Avenue, Suite 1700
                                               Austin, Texas 78701
                                               Telephone: (512) 580-9611
                                               Facsimile: (512) 580-9601

                                               Attorneys for Plaintiff ESW Holdings, Inc.
         Case 6:19-cv-00044-ADA Document 2 Filed 02/08/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of Plaintiff ESW Holdings, Inc.’s Rule 7.1 Statement will be

served upon the named Defendant along with the Original Complaint filed concurrently.

                                            /s/ Conor M. Civins
                                            Conor M. Civins
